STATE OF MICHIGAN

                         COURT OF APPEALS



ESTATE OF PATRICIA E. LEBLANC, by        UNPUBLISHED
SUZANNE RUBBA and DANIEL LEBLANC,        July 6, 2017
Personal Representatives,

           Plaintiff-Appellant,

v                                        No. 330330
                                         Macomb Circuit Court
EUGENE J. AGNONE, M.D., and MICHIGAN     LC No. 2013-002255-NH
CANCER SPECIALISTS, PLC,

           Defendants-Appellees,

and

CHAKRPANI RANGANATHAN, M.D.,
MICHAEL F. ROMANELLI, M.D., MACOMB
NEUROLOGY ASSOCIATES, PC, and WOODS
CARDIOVASCULAR INTERNAL MEDICINE
ASSOCIATES, PC,

           Defendants.


ESTATE OF PATRICIA E. LEBLANC, by
SUZANNE RUBBA and DANIEL LEBLANC,
Personal Representatives,

           Plaintiff-Appellee,

v                                        No. 330416
                                         Macomb Circuit Court
EUGENE J. AGNONE, M.D., CHAKRPANI        LC No. 2013-002255-NH
RANGANATHAN, M.D., MICHIGAN CANCER
SPECIALISTS, PLC, and MACOMB
NEUROLOGY ASSOCIATES, PC,

           Defendants,

and

                                   -1-
MICHAEL F. ROMANELLI, M.D., and WOODS
CARDIOVASCULAR INTERNAL MEDICINE
ASSOCIATES, PC,

               Defendants-Appellants.


Before: FORT HOOD, P.J., and CAVANAGH and RONAYNE KRAUSE, JJ.

RONAYNE KRAUSE, J. (concurring in part and dissenting in part).

        I respectfully dissent from the majority’s conclusion that Dr. Gerald Sokol was
appropriately disqualified from rendering an expert opinion of the standard of practice applicable
to defendant Dr. Eugene Agnone. The purpose of MCL 600.2169 is to preclude expert testimony
from an underqualified expert, not from an arguably overqualified expert. Furthermore, this case
serves to demonstrate how the interpretation given to the statute is not only incompatible with its
plain language, in that it treats “a majority” as synonymous with “the majority,” but it is also
incompatible with the reality of how medicine is practiced. In all other respects, I concur.

        The instant issue turns on a single phrase used by our Supreme Court in discussing the
implications of MCL 600.2169(1)(b), which, inter alia, requires a proposed expert doctor
intending to render an opinion on a medical malpractice defendant’s standard of care to have
“devoted a majority of his or her professional time to” the active clinical practice of the same
specialty the defendant was practicing relevant to the alleged malpractice. Our Supreme Court
stated, without any discernable basis whatsoever, that “[o]bviously, a specialist can only devote a
majority of his professional time to one specialty.” Woodard v Custer, 476 Mich. 545, 560; 719
NW2d 842 (2006) (emphasis in original). Dr. Sokal’s testimony in this matter made it clear that
no such conclusion is either obvious or warranted, even assuming that there is only one possible
definition of “majority”: he dedicated a considerable amount of his testimony to attempting to
explain how his various specialties intertwine and overlap. Furthermore, as Judge O’CONNELL
eloquently explained, in an opinion unfortunately disregarded by the majority on that panel, the
blithe assumption that “majority” necessarily means “more than half” instead of “the largest
percentage” seems to have passed unnoticed and has little bearing on reality. Kiefer v Markley,
283 Mich. App. 555, 560-566; 769 NW2d 271 (2009) (O’CONNELL, J., dissenting). I think it
highly significant that the statute requires “a majority,” strongly suggesting that “majority” refers
to the largest percentage as Judge O’CONNELL opined; it does not specify “the majority,” which
is how Woodard nevertheless treated it.

       I further conclude that our Supreme Court’s statement that “a specialist can only devote a
majority of his professional time to one specialty” was also obiter dicta and not binding. The
proposed expert doctors discussed in Woodard simply did not share the relevant
subspecializations with the defendant doctors. Consequently, neither the question of whether “a
majority” can encompass multiple simultaneous overlapping specializations nor which possible




                                                -2-
definition of “majority” should apply were properly before the Court, and they had no bearing on
the Court’s holding.1 See SBC Health Midwest, Inc v City of Kentwood, ___ Mich ___, ___; 894
NW2d 535 (2017). Notwithstanding my conclusion that the statement in Woodard is mere dicta,
I recognize that the Kiefer majority is binding on this panel pursuant to MCR 7.215(J)(1), and the
majority in Kiefer, despite opining that the Legislature had actually intended a different result, a
conclusion with which I agree, nevertheless held that “majority” necessarily meant “more than
50 percent.” Kiefer, 283 Mich. App. at 557-560. Were I at liberty to do so, I would declare a
conflict with Kiefer pursuant to MCR 7.215(J)(2). However, such is not necessary.

        In any event, I believe the majority in this case and the trial court improperly relied on
Dr. Sokal’s reluctance to employ talismanic legal terms of art. It has long been established that
courts look to the substance of matters, not superficial descriptors or labels given by any
particular person. Hurtford v Holmes, 3 Mich. 460, 463 (1855); In re Traub Estate, 354 Mich.
263, 278-279; 92 NW2d 480 (1958); Wilcox v Moore, 354 Mich. 499, 504; 93 NW2d 288 (1958);
Norris v Lincoln Park Police Officers, 292 Mich. App. 574, 582; 808 NW2d 578 (2011). Indeed,
parties are entitled to the benefit of the evidence even if they express an opinion to the contrary
in open court. Ortega v Lenderink, 382 Mich. 218, 222-223; 169 NW2d 470 (1969). See also
Zantop Int’l Airlines, Inc v Eastern Airlines, 200 Mich. App. 344, 364; 503 NW2d 915 (1993)
(noting that arguments of counsel are neither evidence nor stipulations of fact). The fact that Dr.
Sokal refused to engage in what he clearly reasonably believed to be a legal absurdity2 does not
establish anything, especially where a review of his testimony as a whole does indicate that a
majority, no matter how it is defined, of his professional time entailed the practice or teaching of
medical oncology.

        I agree with the majority to the extent that they describe Dr. Sokal’s testimony regarding
the percentage of time he spent in any particular kind of practice as “less clear or coherent” than
might be hoped for under the circumstance. Nonetheless, that lack of clarity or coherence is
obviously the result of a cultural clash between a formality and reality. 3 In practice, Dr. Sokal
was able to quantify at least some portions of his time. He stated that he worked at least 20
hours a week exclusively in medical oncology at the Center for Drug Research, saw patients for
“at least three hours a day in medical oncology,” “[t]aking call 20 hours every month in medical
oncology,” 15 hours a week teaching and writing in a combination of medical oncology and
clinical pharmacology, and that a majority of the time he billed for radiation oncology4 was


1
    Indeed, I doubt they would have even been argued by the parties.
2
  Even from a bare written transcript, it is readily apparent that the doctor and the lawyers were
all mutually frustrated with each others’ perceived obstinance and incomprehension.
3
 Additionally, at one point counsel for defendant asked Dr. Sokal how much time he spent in
“medical radiation oncology,” which is of course a nonsensical contradiction in terms pursuant to
defendant’s own position in this matter.
4
  Dr. Sokal specifically pointed out, in response to questioning from defendant’s counsel, that
although he made more money from billing for radiation oncology, that did not mean he spent
more time practicing radiation oncology.


                                                -3-
actually performed “as a medical oncologist in evaluating it for that purpose.” Although Dr.
Sokal did not clearly articulate how many total hours a week he worked, I believe we are forced
to presume that he does in fact sleep occasionally even in the absence of specific testimony to
that effect. Even disregarding the teaching and writing, the remaining hours exceed half of a
typical work-week for most people employed full-time.

        I therefore conclude that the statement from Woodard dictating that “a majority”
necessarily means that there can be only one majority is dicta, contrary to the plain language of
the statute. This Court’s decision in Kiefer was wrong in concluding that “a majority” as used in
the statute meant more than half, and that conclusion should be challenged by convening a
conflict panel at some point. Finally, I find adequate support in Dr. Sokal’s testimony to find
that he spent more than half of his time practicing medical oncology, thus even satisfying the
Woodard requirement made binding on us by Kiefer. I would reverse the trial court to the extent
it excluded Dr. Sokal as an expert witness for being overqualified. In all other respects, I concur
with the majority.

                                                            /s/ Amy Ronayne Krause




                                                -4-